Name: COMMISSION REGULATION (EC) No 547/95 of 10 March 1995 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  consumption;  international trade
 Date Published: nan

 11 . 3 . 95 I EN I Official Journal of the European Communities No L 55/31 COMMISSION REGULATION (EC) No 547/95 of 10 March 1995 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal beef and veal originating in and imported from the United States of America and Canada which may be imported on special terms in the first half of 1995 at 5 200 tonnes ; Whereas it should be recalled that licences issued pursuant to this Regulation will , throughout the period of validity, be open for use only in so far as provisions on health protection in force permit, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3071 /94 of 12 December 1994 opening a Community tariff quota for high-quality fresh, chilled or frozen meat of bovine animals falling within CN codes 0201 and 0202 and for products falling within CN codes 0206 10 95 and 0206 29 91 (first half of 1995) ('), and in particular Article 2 thereof, Whereas Commission Regulation (EC) No 3243/94 of 21 December 1994 laying down detailed rules for the application of import arrangements provided for by Council Regulations (EC) No 3071 /94 and (EC) No 3073/94 for high-quality beef and frozen buffalo meat (2), as amended by Regulation (EC) No 498/95 (3), provides in Article 6, that applications for and the issue of import licences for the meat referred to in Article 1 ( 1 ) (d) thereof are to be effected in accordance with the provisions of Articles 12 and 15 of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (4), as last amended by Regulation (EC) No 1 084/94 (*) ; Whereas Article 1 ( 1 ) (d) of Regulation (EC) No 3243/94 fixes the amount of high-quality fresh, chilled or frozen HAS ADOPTED THIS REGULATION : Article 1 1 . All applications for import licences from 1 until 5 March 1995 for high-quality fresh, chilled or frozen beef and veal as referred to in Article 1 ( 1 ) (d) of Regulation (EC) No 3243/94 shall be met in full . 2 . Applications for licences may be submitted, in accordance with Article 1 5 of Regulation (EEC) No 2377/80, during the first five days of April 1995 for 2 420 tonnes. Article 2 This Regulation shall enter into force on 11 March 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 March 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 325, 17. 12. 1994, p. 1 . (2) OJ No L 338 , 28 . 12. 1994, p . 62. (3) OJ No L 50, 7. 3 . 1995, p. 2. (4) OJ No L 241 , 13. 9 . 1980 , p. 5. (*) OJ No L 120, 11 . 5 . 1994, p. 30.